DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 4/22/2022 and interview dated 7/28/2022.
3.	Applicant's remarks, filed on 4/22/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with John K. Winn (Reg. No. 58579) on 7/28/2022.

4.2.	This listing of claims will replace all prior versions and listings of claims in the application:
1.	(Currently Amended) A method for providing independent situational awareness messages, the method comprising:
receiving, by a rendering engine, a request for information from an input interface;
querying, by the rendering engine, at least one data store in response to the request;
obtaining, by the rendering engine, data from at least one data store, wherein the data comprises public content data and private content data;
in response to obtaining private content data, providing a prompt indicating that private content data is responsive to the request for information;
receiving a request to transmit the private content data over a private output interface;
formatting the public content data using a template for the public output interface;  
formatting the private content data using a template for the private output interface;
selecting the template for the private output interface from a plurality of private interface templates based on the private content data;
selecting the private output interface from a plurality of private output interfaces based on a preference setting;
transmitting, by the rendering engine, the public content data over a public output interface; and
transmitting, by the rendering engine, the private content data over the private output interface.
2.	(Cancelled) 
3.	(Cancelled) 
4.	(Cancelled) 
5.	(Cancelled) 
6.	(Currently Amended) The method of claim 1 wherein the plurality of private output interfaces include at least one of a web interface, an instant message interface, and an automated voice interface.
7.	(Original) The method of claim 1 further comprising transmitting, by the rendering engine, the public content data over the private output interface.
8.	(Currently Amended) A rendering server comprising:
a processor; and 
a non-transitory computer readable memory storing instructions that when executed by the processor cause the rendering server to perform the steps comprising:
receiving, by a rendering engine, a request for information from an input interface;
querying, by the rendering engine, at least one data store in response to the request;
obtaining, by the rendering engine, data from at least one data store, wherein the data comprises public content data and private content data;
in response to obtaining private content data, providing a prompt indicating that private content data is responsive to the request for information;
receiving a request to transmit the private content data over a private output interface;
formatting the public content data using a template for the public output interface;  
formatting the private content data using a template for the private output interface;
selecting the template for the private output interface from a plurality of private interface templates based on the private content data;
selecting the private output interface from a plurality of private output interfaces based on a preference setting;
transmitting, by the rendering engine, the public content data over a public output interface; and
transmitting, by the rendering engine, the private content data over the private output interface.
9.	(Cancelled) 
10.	(Cancelled) 
11.	(Cancelled) 
12.	(Cancelled) 
13.	(Currently Amended) The server of claim 8 wherein the plurality of private output interfaces include at least one of a web interface, an instant message interface, and an automated voice interface.
14.	(Original) The server of claim 8, the steps further comprising transmitting, by the rendering engine, the public content data over the private output interface.
15.	(Currently Amended) A non-transitory computer readable memory storing instructions that when executed by a processor cause the processor to perform steps comprising:
receiving, by a rendering engine, a request for information from an input interface;
querying, by the rendering engine, at least one data store in response to the request;
obtaining, by the rendering engine, data from at least one data store, wherein the data comprises public content data and private content data;
in response to obtaining private content data, providing a prompt indicating that private content data is responsive to the request for information;
receiving a request to transmit the private content data over a private output interface;
formatting the public content data using a template for the public output interface;  
formatting the private content data using a template for the private output interface;
selecting the template for the private output interface from a plurality of private interface templates based on the private content data;
selecting the private output interface from a plurality of private output interfaces based on a preference setting;
transmitting, by the rendering engine, the public content data over the 
transmitting, by the rendering engine, the private content data over a private output interface.
16.	(Cancelled) 
17.	(Cancelled) 
18.	(Cancelled) 
19.	(Cancelled) 
20.	(Currently Amended) The non-transitory computer readable memory of claim 15 wherein the plurality of private output interfaces include at least one of a web interface, an instant message interface, and an automated voice interface.

Allowable Subject Matter
5.1.	Claims 1, 6-8, 13-15 and 20 are allowed.
5.2.	a).	US Patent Application No: 20160330172 to Muttik et al., discloses technologies are provided in embodiments to protect private data. Embodiments are configured to intercept a network flowen route from a server to a client device, identify a request for a private data item in an object of the network flow, identify the private data item in a data store, provide, to the client device, a modified object including an authorization request, and send the private data item to the server when valid authorization information is received. Embodiments are also configured to receive authorization information from the client device, determine whether the authorization information is valid, and obtain the private data item if the authorization information is determined to be valid. Embodiments may also be configured to determine an unlocking mechanism for the private data item, and create a modified object including the authorization request based, at least in part, on the unlocking mechanism.

b).	US Patent Application No: 20200099532 to Goldman et al., discloses a method, apparatus, computer system, and computer program product for releasing secret information. A client on a computer system performing an attestation to a server on another computer system. The client receives an authorization that authorizes releasing the secret information. The client releases the secret information from a co-processor on the computer system using the authorization received from the server.

c).	US Patent Application No: 20150312259 to Alpha et al., discloses a method performed by one or more processing devices includes receiving, from a client device controlled by a user, a search query including one or more search terms and user information of the user; accessing, by a server device based on receipt of the search query, a private content index for indexing private content of users; wherein the private content index includes access control lists; identifying, based on a comparison of the access control lists to the user information received, private content that is accessible to the user; identifying private content that is responsive to the one or more search terms and that is accessible to the user; identifying, based on a search of public content by the server device, public content that is responsive to the one or more search terms; and sending, to the client device, search results for the identified private and public content.
d).	US Patent Application No: 20060004674 to Tesser; et al., discloses a system and method for maintaining customer privacy where an identity of the customer must be divulged. The invention includes separating data associated with the institution into a first database of private data and a second database of public data; storing an encrypted copy of the private data and an unencrypted copy of the public data with an intermediary service provider; providing to the customer a security system that allows the customer to decrypt the encrypted data and remain anonymous to the intermediary service provider; merging the encrypted copy of the private data and the unencrypted copy of the public data; and providing an interface that allows the customer to view the merged data.

5.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Muttik et al. Alpha  et al., Tesser et al.,  and Goldman et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious "receiving, by a rendering engine, a request for information from an input interface; querying, by the rendering engine, at least one data store in response to the request; obtaining, by the rendering engine, data from at least one data store, wherein the data comprises public content data and private content data; in response to obtaining private content data, providing a prompt indicating that private content data is responsive to the request for information; receiving a request to transmit the private content data over a private output interface; formatting the public content data using a template for the public output interface; formatting the private content data using a template for the private output interface; selecting the template for the private output interface from a plurality of private interface templates based on the private content data; selecting the private output interface from a plurality of private output interfaces based on a preference setting; transmitting, by the rendering engine, the public content data over a public output interface; and transmitting, by the rendering engine, the private content data over the private output interface" as recited in claim 1.
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 8 and 15 recite similar subject matter. Consequently, independent claims 8 and 15 are also allowable over the prior arts of record.
Claims 6-7, 13-14 and 20 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497